923 F.2d 848Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Laquetta Jquell GOODEN, a minor, by Dr. Lorenzo A. SCORPIO,her parent, Plaintiff-Appellant,andTommy J. Swinney, Jr., a minor, by T.J. Swinney, his parent,Charles Joshua Neal, a minor, by Charles S. Neal, hisparent, Dr. Lorenzo A. Scorpio, individually, Charles S.Neal, individually, Plaintiffs,v.UNITED STATES of America, Defendant-Appellee.
No. 90-6105.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1990.Decided Jan. 17, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T.S. Ellis, III, District Judge.  (CA-90-511-AM)
Laquetta Jquell Gooden, appellant pro se.
E.D.Va.
AFFIRMED.
Before K.K. HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Laquetta Jquell Gooden appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Gooden v. United States, CA-90-511-AM (E.D.Va. May 25, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.